DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 2 are amended. Claims 3-16 are cancelled. Claims 26-31 are newly added. Claim 30 is objected to. Claims 1-2, 17-23 and 26-31 are presently examined.

Applicant’s arguments regarding the objection to the specification have been fully considered and are persuasive. The objection of 2/16/2021 is withdrawn.

Applicant’s arguments regarding the rejections under 35 USC 112(a) have been fully considered and are persuasive. The rejections of 2/16/2021 are overcome.

Applicant’s arguments regarding the rejections under 35 USC 112(b) have been fully considered and are persuasive. The rejections of 2/16/2021 are overcome.

Applicant’s arguments regarding the rejections under 35 USC 112(d) have been fully considered and are persuasive. The rejections of 2/16/2021 are overcome.

Applicant’s arguments regarding the rejections under 35 USC 102(a)(1) have been fully considered and are persuasive. The rejections of 2/16/2021 are overcome.

Claim Rejections - 35 USC § 103
Regarding claim 26, the limitation “disposal chamber” is considered to be a reference to the intended use of the chamber. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required a chamber in which objects could be disposed that initially contains no articles.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 18-19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hamm (US 430,643) in view of Larsen (US 1,540,484) and Yeager (US 5,938,012).

Regarding claims 1-2, 18-19 and 22-23, Hamm discloses an apparatus for moistening tobacco in the form of an attachment to a receptacle of any character (page 1, lines 14-20) comprising a tobacco pail with a base and an upstanding side wall (figure 1, reference numeral A) having a cover (page 1, lines 68-70, figure 1, reference numeral A’) that is readily attached to the pail (page 1, lines 55-63), which is considered to meet the claim limitation of a removably attachable main lid, with a hinged movable portion allowing access to the tobacco (page 1, lines 68-70, figure 1, reference numeral C). The cover has a receptacle (figure 4, reference numeral H) for a moisture retaining sponge (figure 4, reference numeral I) that is closed by a removable cover (figure 4, reference numeral J), which is considered to meet the claim limitation of a secondary lid, and is in communication with the tobacco through a perforated area in the cover (page 1, lines 98-100, page 2, lines 1-5), which is considered to meet the claim limitation of a separating wall. Hamm does not explicitly disclose (a) the sponge receptacle extending into the tobacco receptacle and (b) the perforated area being a pliable membrane.

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sponge receptacle of Hamm with the protruding casing of Larsen. One would have been motivated to do so since Hamm discloses and Larsen teaches containers that release moisture to tobacco. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Regarding (b), Yeager teaches a storage bag having an inner panel that defines a compartment (column 9, lines 37-53) and is made from a flexible thermoplastic film (column 15, lines 11-19), which is considered to meet the claim limitation of a membrane, that prevents tobacco from becoming overly humidified and wet (column 1, lines 58-67, column 2, lines 1-2).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the bottom of Fitzgerald with the flexible film of Yeager. One would have been motivated to do so since Yeager teaches a flexible film that prevents tobacco from become overly humidified and wet.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hamm (US 430,643) in view of Larsen (US 1,540,484) and Yeager (US 5,938,012) as applied to claim 1 above, and further in view of Atchley (US 2012/0031414).

Regarding claim 17, modified Hamm teaches all the claim limitations as set forth above. Modified Hamm does not explicitly teach the receptacle containing two or more tobacco products.
Atchley teaches a smokeless tobacco system in which a plurality of similarly shaped smokeless tobacco products are arranged inside an interior space of a container [0047]. Atchley additionally teaches that providing a plurality of similarly shaped products allows an adult user to select any of the products and receive a consistent portion of smokeless tobacco [0047].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the container of modified Hamm with the plurality of similarly shaped smokeless tobacco products of Atchley. One would have been motivated to do so since Atchley teaches that providing a plurality of similarly shaped products allows an adult user to select any of the products and receive a consistent portion of smokeless tobacco.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hamm (US 430,643) in view of Larsen (US 1,540,484) and Yeager (US 5,938,012) as applied to claim 2 above, and further in view of Clark (US 2009/0014343).

Regarding claim 20, modified Hamm teaches all the claim limitations as set forth above. Modified Hamm does not explicitly teach the container containing a snus tobacco product.
Clark teaches a hybrid container that is used for packets of snus [0056] and that packaging items maintains product freshness (abstract).
.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hamm (US 430,643) in view of Larsen (US 1,540,484) and Yeager (US 5,938,012) as applied to claim 2 above, and further in view of Fitzgerald (US 1,935,840).

Regarding claim 21, modified Hamm teaches all the claim limitations as set forth above. Modified Hamm does not explicitly teach the sponge imparting an organoleptic characteristic to the tobacco.
Fitzgerald teaches a receptacle for tobacco (title) having a receptacle for tobacco (page 1, lines 68-83, figure 1, reference numeral 6). A piece of fresh apple peel provided in a separate compartment providing an excellent flavor and moisture to the tobacco (page 2, lines 1-7), which is considered to meet the claim limitation of a donor product that emits a substance to impart a characteristic to the tobacco product that is conveyed to the tobacco product. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the fresh apple peel of Fitzgerald for the sponge of modified Hamm. One would have been motivated to do so since Fitzgerald discloses that a fresh apple peel provides both moisture and flavor to tobacco products.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hamm (US 430,643) in view of Larsen (US 1,540,484) and Yeager (US 5,938,012) as applied to claim 2 above, and further in view of St. Charles (US 2010/0018882).

Regarding claim 26, modified Hamm teaches all the claim limitations as set forth above. Modified Hamm does not explicitly teach the sponge receptacle containing an additional chamber.
St. Charles teaches a container for storing a smokeless tobacco product [0001] having an onsert attached to the exterior of the container having an open end with a flap [0020] that defines a pouch [0023] into which used smokeless tobacco pouches are placed to prevent the used pouch from staining a user’s pocket or the user needing to immediately find a disposal bin [0067].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sponge container and removable cover of modified Hamm with the onsert and flap of St. Charles. One would have been motivated to do so since St. Charles teaches a pouch into which used smokeless tobacco pouches are placed to prevent the used pouch from staining a user’s pocket or the user needing to immediately find a disposal bin.

Regarding claim 27, St. Charles teaches that the onsert is lined with aluminum foil to prevent stale smoke smell from escaping the onsert [0069]. It is therefore evident that, in the combination, the cover would seal the onsert portion.

Regarding claim 29, the disposal container and sponge container of modified Hamm are considered to meet the claim limitation of a plurality of sub-chambers.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hamm (US 430,643) in view of Larsen (US 1,540,484) and Yeager (US 5,938,012) and St. Charles (US 2010/0018882) as applied to claim 26 above, and further in view of Marcuse (US 1,145,915).

Regarding claim 28, modified Hamm teaches all the claim limitations as set forth above. Modified Hamm does not explicitly teach a protrusion in the secondary lid.
Marcuse teaches a tobacco container containing a moistening sponge that is held in place by a staple which is attached to the handle of the lid (lines 59-70, figure 1, reference numeral F).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sponge container of modified Hamm with the staple of Marcuse. One would have been motivated to do so since Marcuse teaches a staple that holds a sponge in place in a tobacco container.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hamm (US 430,643) in view of Larsen (US 1,540,484) and Yeager (US 5,938,012) and St. Charles (US 2010/0018882) as applied to claim 26 above, and further in view of Takeuchi (US 9,532,596).

Regarding claim 30, modified Hamm teaches all the claim limitations as set forth above. Modified Hamm does not explicitly teach (a) a plurality of chambers in addition to the disposal chamber and (b) the plurality of chambers arranged around the disposal chamber.
Takeuchi teaches a package for storing tobacco in which two different liquid storing sections are provided so that more or less humidity can be provided to the tobacco depending on the preferences of the user (column 13, lines 42-49).

Regarding (b), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the chambers in the claimed arrangement. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:
St. Charles (US 2010/0018882) teaches a smokeless tobacco container having an onsert attached to the exterior of the container having an open end with a flap [0020] that defines a pouch [0023] into which used smokeless tobacco pouches are placed to prevent the used pouch from staining a user’s pocket or the user needing to immediately find a disposal bin [0067]. However, St. Charles additionally teaches that the material of the onsert seals the damp used pouch [0067] and that the 
Gibson (US 2011/0284400) teaches a container for holding used and unused snus having a bottom wall that is reconfigurable to form a second compartment for holding used snus on the other side of the bottom wall (abstract). However, Gibson does not teach or suggest the bottom wall allowing moisture movement.
Berggren (US 8,869,980) teaches a container for snus comprising a compartment that can be opened separately from the main container through a cover (abstract) that forms a disposal compartment for receiving used snus (column 1, lines 38-41). The compartment is defined in a lid of the container and is separated from the tobacco by a base (column 3, lines 13-27, figure 3, reference numeral 19). However, Berggren does not teach or suggest the base allowing moisture movement.
The prior art does not teach or suggest a dividing wall configured to allow moisture to move between a disposal chamber and another chamber.

Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that Larsen and the other cited references do not teach the claimed features, however, applicant’s arguments do not address the rejections relying on Hamm as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL E SPARKS/               Examiner, Art Unit 1747